

117 HR 1936 IH: Climate Resilient Communities Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1936IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Comptroller General to evaluate and issue a report on the structural and economic impacts of climate resiliency at the Federal Emergency Management Agency, including recommendations on how to improve the building codes and standards that the Agency uses to prepare for climate change and address resiliency in housing, public buildings, and infrastructure such as roads and bridges.1.Short titleThis Act may be cited as the Climate Resilient Communities Act.2.Climate resiliency report by GAO(a)In generalNot later than 1 year after the date of enactment of this Act and every 5 years thereafter, the Comptroller General shall evaluate and issue a report to Congress on the economic benefits, including avoided impacts on property and life, of the use of model, consensus-based building codes, standards, and provisions that support resilience to climate risks and impacts, including—(1)flooding;(2)wildfires;(3)hurricanes;(4)heat waves;(5)droughts;(6)rises in sea level; and(7)extreme weather.(b)Report issuesThe report required under subsection (a) shall include the following:(1)Assesses the status of adoption of building codes, standards, and provisions within the States, territories, and tribes at the State or jurisdictional level; including whether the adopted codes meet or exceed the most recent published edition of a national, consensus-based model code.(2)Analysis of the extent to which pre-disaster mitigation measures provide benefits to the nation and individual States, territories and tribes, including—(A)an economic analysis of the benefits to the design and construction of new resilient infrastructure;(B)losses avoided, including economic losses, number of structures (buildings, roads, bridges), and injuries and deaths by utilizing building codes and standards that prioritize resiliency; and(C)an economic analysis of the benefits to using hazard resistant building codes in rebuilding and repairing infrastructure following a disaster.(3)An assessment of the building codes and standards referenced or otherwise currently incorporated into Federal policies and programs, including but not limited to grants, incentive programs, technical assistance and design and construction criteria, administered by the Federal Emergency Management Agency (FEMA), and—(A)the extent to which such codes and standards contribute to increasing climate resiliency;(B)recommendations for how FEMA could improve their use of codes and standards to prepare for climate change and address resiliency in housing, public buildings, and infrastructure such as roads and bridges; and(C)how FEMA could increase efforts to support the adoption of hazard resistant codes by the States, territories, and tribes.(4)Recommendations for FEMA on how to better incorporate climate resiliency into efforts to rebuild after natural disasters.